Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “A transmission mount assembly, comprising: a transmission-mounting portion comprising a plate and a tube provided on a bottom surface of the plate, the tube having a bore for receiving a fastener; a frame-mounting portion comprising a bracket having a pair of sidewalls between which the tube is provided, the sidewalls extending from an inner surface of the frame-mounting portion and each having a corresponding channel for receiving the fastener, the transmission-mounting portion being movably connected to the frame-mounting portion when the fastener is extended through the channels and the bore, wherein each channel includes features corresponding with the features of the opposite channel and configured to retain the fastener and, thereby the tube, at a selected position along a length of the corresponding channels.”
The prior art of record does not disclose or teach the combination of “a tube provided on the bottom surface of the plate, the tube having a bore for receiving a fastener” and “the transmission-mounting portion being movably connected to the frame-mounting portion when the fastener is extended through the channels and the bore”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614